Filed 9/17/20 Girgis v. Falese CA2/3
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION THREE


 DAVID PETER GIRGIS et al.,                                      B298640

           Cross-complainants and                                (Los Angeles County
           Respondents,                                          Super. Ct. No. BC682176)

           v.

 PHILIP FALESE,

           Cross-defendant and
           Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael L. Stern, Judge. Affirmed.
     Philip Falese, in pro per., for Cross-defendant and Appellant.
     Goode Hemme and Jerry D. Hemme for Cross-complainants
and Respondents.
                       ——————————
      Philip Falese appeals from a judgment that arose out of his
purported representation of David Peter Girgis and Moses Joseph
Girgis (the Girgises). Falese contends the trial court erroneously
excluded a document related to a retainer agreement he had with
the Girgises. Despite this being his sole contention, Falese has not
provided us with the document nor any record of the trial court’s
ruling regarding its inadmissibility. The record is therefore
inadequate, and we affirm the judgment on that basis.
                         BACKGROUND
     The following facts are from the trial court’s judgment after
bench trial. Kate Aurell sued the Girgises over a botched real
estate transaction.1 As part of the transaction, the Girgises
deposited $20,000 with a third party. However, when the deal fell
through, the deposit was not returned. The Girgises filed a cross-
complaint against attorney Falese and their real estate agent, Steve
Awadalla, alleging that Falese deposited the $20,000 into his client
trust account, but failed to return it to the Girgises.
      At trial, Falese claimed that he and the Girgises entered into
a written retainer agreement whereby he would represent them in
obtaining the return of the $20,000 deposit. Falese never met with
nor had any personal contact with the Girgises. Their
communications were through an unidentified agent, who
apparently was Awadalla.2 Falese was not present when any



      1 Aurellhad sued the Girgises regarding the underlying real
estate transaction, but the trial court dismissed her complaint
before trial.
      2 Awadalla did not respond to the Girgises’s complaint and a
default was entered against him.




                                  2
attorney-client retainer agreement or other agreement regarding
his representation of the Girgises was executed.
      Using a designation of attorney supposedly signed by David
Girgis, Falese obtained the $20,000. Falese then paid $15,000 to
Awadalla and $5,000 to himself for services rendered for obtaining
the deposit. He then billed the Girgises for his services in the
amount of $10,500, minus the $5,000 he had already paid himself.
      The Girgises claimed they did not retain Falese and did not
sign a retainer agreement or designation of attorney with him.
They did not give Falese any authority to represent their interests
in obtaining the deposit. They also asserted that any signatures on
the retainer agreement were forgeries.
      After a bench trial, the trial court found in favor of the
Girgises on their common count cause of action against Falese and
awarded them $20,000.
                           DISCUSSION
       Falese contends the trial court erred when it excluded an
addendum to the retainer agreement between himself and the
Girgises. He failed, however, to provide us with the alleged
addendum and any record of the trial court’s ruling regarding its
admissibility. Failure to provide an adequate record on an issue
requires that the issue be resolved against appellant. (Maria P. v.
Riles (1987) 43 Cal.3d 1281, 1295–1296.) Because it is impossible
for us to review Falese’s claim, the judgment against him is
affirmed.
       In light of Falese’s failure to provide an adequate record, the
Girgises moved for sanctions against him in the amount of their
costs and attorney fees. Pursuant to California Rule of Court 8.276,
we gave Falese notice that we were considering imposing sanctions.
Falese responded that his appeal has merit and his failure to




                                  3
designate the proper record was merely a procedural error that does
not warrant sanctions.
       We are authorized to impose sanctions against a party for
filing a frivolous appeal or for committing unreasonable violations
of the rules of appellate procedure. (Code Civ. Proc., § 907; see Cal.
Rules of Court, rule 8.276(a)(1), (4).) To ensure free access to the
courts and to maintain an effective system of jurisprudence, we
impose sanctions only for the most egregious conduct. (In re
Marriage of Flaherty (1982) 31 Cal.3d 637, 648, 651.) While Falese
failed to provide us with the relevant documentation to review his
claim and recited facts in his brief without proper citations to the
record, his conduct does not rise to the level of egregiousness
required to impose sanctions. The Girgises’s motion for sanctions,
filed July 10, 2020, is denied.
                          DISPOSITION
     The judgment is affirmed. David Peter Girgis and Moses
Joseph Girgis shall recover their costs on appeal.
     NOT TO BE PUBLISHED.



                                           DHANIDINA, J.

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




                                   4